Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references (Watazu et al. (US 2016/0342257); Zeng et al. (US 2017/0115781); Cao et al. (US 2018/0113542); Wang et al. (US 2017/0277294); Krah et al. (US 2014/0076646); Tanaka (US 2014/0225863)) discloses a force sensing unit comprising 
a protection part, however, singularly or in combination, the references fail to teach “the protection part is directly connected with an end of one of two adjacent connection parts on a same side of the base substrate, and spaced apart from the other of the two adjacent connection parts on the same side of the base substrate, and the protection part extends from the end of the one of the two adjacent connection parts toward the other of the two adjacent connection parts.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG ZHOU/Primary Examiner, Art Unit 2623